IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                      No. 17-30036
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 4, 2018

CLAIMANT ID 100296800,                                                  Lyle W. Cayce
                                                                             Clerk
              Requesting Party – Appellant,

v.

BP EXPLORATION PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

              Objecting Parties – Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-15246


Before JOLLY, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Claimant ID 100296800 filed a claim under the BP Deepwater Horizon
Economic Settlement.          Claimant appeals the district court’s denial of
discretionary review of an appeals panel decision denying the claim. During
the pendency of this appeal, the court issued In re Deepwater Horizon, 858 F.3d
298 (5th Cir. 2017) (Deepwater Horizon II). Following Deepwater Horizon II’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 17-30036
issuance, the district court remanded all affected claims pending on
discretionary review to the Claims Administrator. The Claims Administrator
was ordered to process the claims “under the Annual Variable Margin
Methodology, except that revenue shall not be reallocated, restated, smoothed,
or moved unless done to correct an error.” As the district court did not have
the benefit of our decision in Deepwater Horizon II when it denied discretionary
review in this case, we REMAND the case to the district court so that it may
handle it consistently with its June 13, 2017 interim order.




                                       2